Case 3:18-cv-00689-TJC-JRK Document 116 Filed 07/15/21 Page 1 of 2 PageID 3615




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

                                                         CASE NO:      3:18-cv-689-J-32JRK

CARLY A. VOLP, as Personal
Representative of the Estate of
KYLE ROBERT VOLP,

       Plaintiff,
v.

ANDREW WILLIAM SASSER, as an individual,
NASSAU COUNTY SHERIFF’S OFFICE
[Bill Leeper, in his capacity as Sheriff
of Nassau County, Florida],

      Defendant.
____________________________/

             PLAINTIFF’S PROPOSED BRIEF STATEMENT OF THE CASE

       Plaintiff, CARLY A. VOLP, as Personal Representative of the Estate of

KYLE ROBERT VOLP, by and through the undersigned attorney, hereby submits the following

statement of the case:

       This civil action arises from an incident that occurred on or about
       July 1, 2015, while Mr. Kyle Volp was under the custody and
       control of Defendant NASSAU COUNTY SHERRIFF’S OFFICE
       and placed in an individual cell as a “medical watch” inmate, in
       or near the booking section of the Nassau County Jail. When in
       such state, Co-Defendant and employee of Nassau County
       Sherriff’s Office, ANDREW WILLIAM SASSER (Sasser),
       forcibly pushed Mr. Volp into a cinderblock wall twice and
       striking him with his knee, and punching him. As a result, Mr.
       Volp was permanently and seriously injured.
Case 3:18-cv-00689-TJC-JRK Document 116 Filed 07/15/21 Page 2 of 2 PageID 3616




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 15, 2021, a true and correct copy of the foregoing

was electronically filed in the U.S. District Court, Middle District of Florida, Jacksonville

Division, by using the CM/ECF system which will send a notice of electronic filing to all

counsel of record.


                     s/ Nelson E. Sierra_____________________
                     MARTIN SITLER (FL Bar No.: 79075).
                     NELSON E. SIERRA (FL Bar No.: 124247)
                     RONALD E. SHOLES, P.A.
                     4981 Atlantic Boulevard
                     Jacksonville, Florida 32207
                     Ph: 904-721-7575 Fax: 904-721-7474
                     Primary Email: ronsholespa-team2-eservice@youhurtwefight.com
                     Attorneys for Plaintiff
